McG-rath, C. J.
This is an application for a mandamus to test the validity of proceedings under the local option law in the county of Yan Burén. It is contended:
1. That the board of supervisors did not determine and declare that the election had been prayed by the requisite *223number of electors, as provided by section 6 of Act No. 207, Laws of 1889. The record shows that, on the first ■day, the chairman appointed % committee of three to determine and report as to the sufficiency of the petitions; that, on the second day, the.committee reported that they had examined the petitions from the several townships, and found the number of qualified electors thereon to be as follows: (Then follow the name of each township, and the number of names on the petition from each, with the total number at the foot of the column.) The committee also found that the whole number of votes cast at the general ■election held November 6, 1888, was 8,240. The committee included in their report the following resolution:
“Resolved, by the board of supervisors of the county of Van Burén, and it is hereby. determined and declared by the said board, that such election has been prayed for by the requisite number of electors, to“wit, by not less than one-fourth of all the qualified electors of said county.”
The record recites that this report was accepted and adopted.
It.is urged .that this reference was the delegation of a •duty which was by the statute enjoined upon the board. There would be some force in the contention if no action had been taken upon the report by the board, or if the board had delegated the matter of the determination to the committee, and empowered such committee to do some' act predicated upon the finding so made. The statute does not take away the power of the board to collect and collate facts through committees appointed by it. The board, in terms, made the determination and declaration by the adoption of the report, and it cannot be presumed that the fact that the report was made 'excluded every other inquiry, or that the members of the board did not verify the facts set forth, or did not possess or avail themselves of any ether means of information.
*2242. That the record does not show the vote by which the report was adopted. Section 475 of Howell's Statutes does provide that the final passage, of a resolution shall require a majority of all the members-elect; but by section 476 it is only made the duty of the clerk to record the vote of each supervisor when required by any member present. This section gives an ample remedy to minorities. When, therefore, the record does not disclose the majority, but it does set forth the adoption of the resolution, it will be presumed that it received the necessary vote under the law.
3. That the returns made by the inspectors of election do not affirmatively show that they were prepared “without recess or adjournment." They do show the date when made,1 and it will be presumed that the law was complied with. Rash v. Whitney, 4 Mich. 495.
4. Two of the returns are dated February 25, the day succeeding the election; and three of them were not filed with the county clerk until March 3, more than five days after the election. Excluding these returns from consideration, the majority in favor of the proposition is 1,116, instead of 1,279. Friesner v. Common Council, 91 Mich. 504.
5. That the transcript, provided by section 14 to be forwarded to the Secretary of State without delay, was not filed in that office until May 10. The answer sets forth that it was forwarded May 6. The failure of the clerk to forward the transcript within 12 or 16 days would not defeat the proceeding. Mandamus would lie to compel him to forward such transcript. The operation of the law is not made to depend upon the forwarding or filing of this transcript. It is the record made by the county clerk *225in the journal of the proceedings of the board of supervisors that is made evidence of the fact.
Other objections are raised, but we regard them as without merit.
The judgment is therefore affirmed.
The other Justices concurred.

 The election was held on February 24, 1890, and the returns bear the same date.